Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements give effect to the acquisition on May 12, 2014 of LCA-Vision Inc. (“LCA-Vision”) by PhotoMedex, Inc. (“PhotoMedex”). The following unaudited pro forma condensed consolidated statements of operations for the year ended December31, 2013 and the three months ended March 31, 2014 reflect the acquisition of LCA Vision as if the event had occurred as of January1, 2013. The unaudited pro forma condensed balance sheet as of March 31, 2014 reflects the acquisition as if it had occurred on March 31, 2014. The unaudited pro forma condensed consolidated financial information should be read in conjunction with the historical consolidated financial statements and accompanying notes of PhotoMedex, which are included in the Annual Report on Form 10-K of PhotoMedex for the year ended December 31, 2013. The unaudited pro forma condensed consolidated financial information for LCA-Vision should be read in conjunction with the historical consolidated financial statements and accompanying notes which are the Annual Report on Form 10-K of LCA-Vision for the year ended December 31, 2013. The assumptions and adjustments used are described in the accompanying notes to the unaudited pro forma condensed combined financial statements. PhotoMedex allocated the acquisition price using its best estimates of fair value. These estimates are based on the most recently available information. To the extent there are significant changes to LCA-Vision's business, the assumptions and estimates herein could change significantly. The allocation is dependent upon certain valuation and other studies that are not yet final. There can be no assurances that these final valuations will not result in material changes to the estimated allocation. The unaudited pro forma condensed consolidated financial statements are presented for informational purposes only and are not necessarily indicative of the results of operations that would have resulted had the acquisition described above been consummated at the dates indicated, nor are they necessarily indicative of the results of operations which may be realized in the future. Furthermore, the parties expect to have reorganization and restructuring expenses as well as potential operating efficiencies as a result of combining the companies. The pro forma financial data does not reflect these potential expenses and efficiencies. Furthermore, the pro forma condensed statements of operations do not include material nonrecurring charges for acquisition expenses for approximately $6 million and the related tax effects which result directly from the transaction (of which approximately $1.5 million were incurred during the three month period ended March 31, 2014, and the remaining balance of approximately $4.5 million will be included in the statements of operations of the Company within the 12 months succeeding the transaction). The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and the related notes of PhotoMedex and LCA-Vision, both included in the periodic reports filed with the Securities and Exchange Commission by each respective company. - 1 - PHOTOMEDEX, INC. AND SUBSIDIARIES Unaudited Pro Forma Condensed Consolidated Balance Sheet As of March 31, 2014 (In thousands) PhotoMedex Historical LCA-Vision Historical Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ $ (3a) $ ) (3b) Short-term deposit - - Investments - - Accounts receivable, net - Inventories, net - - Deferred tax asset - (3c) Prepaid expenses and other current assets Total current assets ) Property and equipment, net (3d) Deferred tax asset, long-term - - Intangible assets, net - (3d) Goodwill - (3d) Other assets (3e) Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of notes payable and long-term debt $ $ (3a) Other current liabilities (3f) Total current liabilities Long-term liabilities: Notes payable and long-term debt 68 (3a) Deferred tax liabilities - - (3c) Other liabilities ) (3d) Total liabilities Stockholders' equity ) (3d) )
